Exhibit 10H

 

LOGO [g311888g07n28.jpg]

                         , 20    

Employee:

Dear Employee:

LoJack Corporation, a Massachusetts corporation (the “Company”), considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Company and its shareholders.
In this connection, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control may arise and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders. Accordingly, the
Board of Directors of the Company (the “Board”) has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s management to their assigned duties
without distraction in circumstances arising from the possibility of a change in
control of the Company. In particular, the Board believes it important, should
the Company or its shareholders receive a proposal for transfer of control of
the Company, that you be able to assess and advise the Board whether such
proposal would be in the best interests of the Company and its shareholders and
to take such other action regarding such proposal as the Board might determine
to be appropriate, without being influenced by the uncertainties of your own
situation.

In order to induce you to remain in the employ of the Company, this letter
agreement, which has been approved by the Compensation Committee of the Board,
sets forth the severance benefits which the Company agrees will be provided to
you in the event your employment with the Company is terminated in connection
with a “change in control” of the Company under the circumstances described
below. This letter agreement replaces and terminates any prior agreement or
understanding between you and the Company with respect to a change of control.

1. Agreement to Provide Services; Right to Terminate.

(i) Except as otherwise provided in paragraph (ii) of this Section, the Company
or you may terminate your employment at any time, subject to the Company’s
providing the benefits hereinafter specified in accordance with the terms
hereof.

(ii) In the event a tender or exchange offer is made by a Person (as hereinafter
defined) for more than 50% of the combined voting power of the Company’s
outstanding securities ordinarily having the right to vote at elections of
directors (“Outstanding Company Voting Securities”), including shares of common
stock ($.01 par value) of the Company (the “Stock”), you agree that you will not
leave the employ of the Company (other than as a result of Disability or upon
Retirement, as such terms are hereinafter defined) and will render the services
contemplated in the recitals to this Agreement until such tender offer or
exchange offer has been abandoned or terminated or a Change in Control of the
Company, as defined in Section 3 hereof, has occurred. For purposes of this
Agreement, the term “Person” shall mean and include any individual, corporation,
partnership, group, association or other “person,” as such term is defined in
Section 3(a)(9) and as used in Section 14(d) of the Securities Exchange Act of
1934 (the “Exchange Act”), other than the Company, a wholly-owned subsidiary of
the Company or any employee benefit plan(s) sponsored by the Company or a
subsidiary of the Company.

2. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect for a period of two (2) years; provided, however, (i) that
this Agreement automatically shall renew for successive one year terms unless
the Company shall have given written notice of non-renewal to you not less than
six (6) months prior to expiration of the then current term, and (ii) that this
Agreement shall continue in effect until the end of the payment period set forth
in Section 5(iii)(C) if a Change in Control of the Company, as defined in
Section 3



--------------------------------------------------------------------------------

hereof, shall have occurred during the term of this Agreement. Notwithstanding
anything in this Section 2 to the contrary and except for a termination by you
for Good Reason (as hereinafter defined), this Agreement shall terminate if you
terminate your employment prior to a Change in Control of the Company. A
termination of your employment by the Company other than for “Cause” as defined
below during the ninety (90) day period immediately preceding the consummation
of a Change in Control shall be treated as a termination of your employment by
the Company other than for Cause following a Change in Control.

3. Change in Control. For the purposes of this Agreement a “Change in Control”
shall mean:

(i) The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (1) the
then outstanding shares of the Stock or (2) the combined voting power of the
Outstanding Company Voting Securities; provided, however, that the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company (excluding an acquisition by virtue of the exercise of
a conversion privilege); (B) any acquisition by the Company or by any
corporation controlled by the Company; (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (D) any acquisition by any corporation
pursuant to a consolidation or merger, if, following such consolidation or
merger, the conditions described in clauses (1), (2) and (3) of paragraph
(iii) of this Section 3 are satisfied; or

(ii) Individuals who, as of the date hereof or of the most recent renewal
hereof, constitute the Board (the “Incumbent Board”) ceasing for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director (other than a director designated by a Person who
has entered into an agreement with the Company to effect a transaction described
in paragraphs (i) or (iii) of this Section 3) subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote or resolution of at least a majority of the directors then
composing the Incumbent Board shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) The consummation of the transactions contemplated by a resolution of the
Board approving an agreement of consolidation of the Company with or merger of
the Company into another corporation or business entity in each case, unless,
following such consolidation, or merger, (1) more than 50% of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
consolidation or merger and/or the combined voting power of the then outstanding
voting securities of such corporation or business entity entitled to vote
generally in the election of directors (or other persons having the general
power to direct the affairs of such entity) is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Stock and Outstanding Company
Voting Securities immediately prior to such consolidation or merger in
substantially the same proportions as their ownership, immediately prior to such
consolidation or merger, of the Stock and Outstanding Company Voting Securities,
as the case may be, (2) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Company or such corporation or other business
entity resulting from such consolidation or merger and any Person beneficially
owning, immediately prior to such consolidation or merger, directly or
indirectly, 50% or more of the Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such consolidation or merger and/or the combined voting power of
the then outstanding voting securities of such corporation or business entity
entitled to vote generally in the election of its directors (or other persons
having the general power to direct the affairs of such entity) and (3) at least
a majority of the members of the board of directors (or other group of persons
having the general power to direct the affairs of the corporation or other
business entity) resulting from such consolidation or merger were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such consolidation or merger; provided, that any right to receive
compensation pursuant to Section 5 below which shall vest by reason of the
action of the Board pursuant to this paragraph (iii) shall be divested upon
(A) the rejection of such agreement of consolidation or merger by the
stockholders of the Company or (B) its abandonment by either party thereto in
accordance with its terms; or



--------------------------------------------------------------------------------

(iv) The consummation of the transactions contemplated by the adoption by the
requisite majority of the whole Board, or by the holders of such majority of
stock of the Company as is required by law or by the Certificate of
incorporation or By-Laws of the Company as then in effect, of a resolution or
consent authorizing (1) the dissolution of the Company or (2) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation or other business entity with respect to which, following the
sale or other disposition, (A) more than 50% of, respectively, the then
outstanding shares of common stock of such corporation and/or the combined
voting power of the outstanding voting securities of such corporation or other
entity to vote generally in the election of its directors (or other persons
having the general power to direct its affairs) is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Stock and/or Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding the Company and
any employee benefit plan (or related trust) of the Company or such corporation
or other business entity and any Person beneficially owning, immediately prior
to such sale or other disposition, directly or indirectly, 50% or more of the
Stock and/or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 50% or more of, respectively, the
then outstanding shares of common stock of such corporation and/or the combined
voting power of the then outstanding voting securities of such corporation or
other business entity entitled to vote generally in the election of directors
(or other persons having the general power to direct its affairs), and (C) at
least a majority of the members of the board of directors or group of persons
having the general power to direct the affairs of such corporation or other
entity were members of the Incumbent Board at the time of the execution of the
initial agreement of action of the Board or stockholders providing for such sale
or other disposition of assets of the Company; provided, however, that any right
to receive compensation pursuant to Section 5 below which shall vest by reason
of the action of the Board or the stockholders pursuant to this subsection shall
be divested upon the abandonment by the Company of such dissolution, or such
sale of or other disposition of assets, as the case may be.

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in you, or a group of Persons which includes you
acquiring, directly or indirectly, 50% or more of the combined voting power of
the Company’s Outstanding Voting Securities.

4. Termination Following a Change in Control. If any of the events described in
Section 3 hereof constituting a Change in Control of the Company shall have
occurred, you shall be entitled to the benefits provided in Section 5 hereof
unless your termination is (a) because of your death, (b) by the Company for
Cause, Disability or Retirement or (c) by you other than for Good Reason (as all
such capitalized terms are hereinafter defined).

(i) Disability. Termination by the Company of your employment based on
“Disability” shall mean termination because of your absence from your duties
with the Company on a full time basis for one hundred twenty (120) consecutive
days as a result of your incapacity due to physical or mental illness, unless
within thirty (30) days after Notice of Termination (as hereinafter defined) is
given to you following such absence you shall have returned to the full time
performance of your duties.

(ii) Retirement. Termination by you or by the Company of your employment based
on “Retirement” shall mean termination on or after your normal retirement date
as defined in the Company’s Retirement Plan (or any successor or substitute plan
or plans of the Company put into effect prior to a Change in Control) (the
“Pension Plan”), or if there is no such Pension Plan termination on or after
attaining age sixty-five (65).

(iii) Cause. Termination by the Company of your employment for “Cause” shall
mean termination due to:

(a) your continued failure, either due to willful action or as a result of gross
neglect, to substantially perform your duties and responsibilities to the
Company (other than any such failure resulting from your incapacity due to
physical or mental illness) that, if capable of being cured, has not been cured
within ten (10) days after written notice is delivered to you by the Board,
which notice specifies in reasonable detail



--------------------------------------------------------------------------------

the manner in which the Company believes you have not substantially performed
your duties and responsibilities;

(b) your engagement in conduct which is demonstrably and materially injurious to
the Company, or that materially harms the reputation or financial position of
the Company, unless the conduct in question was undertaken in good faith on an
informed basis with due care and with a rational business purpose and based upon
the belief that such conduct was in the best interests of the Company;

(c) your indictment or conviction of, or plea of guilty or nolo contendere to, a
felony or any other crime involving dishonesty, fraud or moral turpitude;

(d) your being found liable in any SEC or other civil or criminal securities law
action, or the entry of any cease and desist order with respect to such action
(regardless of whether or not you admit or deny liability);

(e) your breach of your fiduciary duties to the Company which may reasonably be
expected to have a material adverse effect on the Company;

(f) your obstructing or impeding, or failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity;

(g) your violation of any nondisclosure, nonsoliciation, non-hire, or noncompete
agreement or policy that is applicable to you which violation may reasonably be
expected to have a material adverse effect on the Company or its reputation;

(h) your violation of any policy of the Company that is generally applicable to
all employees or officers of the Company including, but not limited to, policies
concerning insider trading, workplace violence, discrimination, or sexual
harassment, or the Company’s code of conduct, that you know or reasonably should
know could reasonably be expected to result in a material adverse effect on the
Company or its reputation; or

(i) your willful action or gross negligence that results in any restatement of
earnings of the Company.

For purposes of this paragraph (iii), no act, or failure to act, on your part
shall be considered “willful” unless done, or omitted to be done, by you without
reasonable belief that your action or omission was in, or not opposed to, the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interests of the
Company. It is also expressly understood that your attention to matters not
directly related to the business of the Company shall not provide a basis for
termination for Cause so long as the Board has approved your engagement in such
activities. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds (2/3rds) of the entire membership of the Board at a meeting of the
Board called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth above in this paragraph (iii) and stating the basis for that
belief.

(iv) Good Reason. Termination by you of your employment for “Good Reason” shall
mean termination based on one of the following conditions:

(A) a material and adverse change in your status or position(s) as an officer or
management employee of the Company as in effect immediately prior to the Change
in Control, including, without limitation, any adverse change in your status or
position as an employee of the Company as a result of a material diminution in
your duties or responsibilities [(EXCEPTION FOR CHANGE DIRECTLY



--------------------------------------------------------------------------------

ATTRIBUTABLE TO PUBLIC OWNERSHIP OF THE COMPANY)] or the assignment to you of
any duties or responsibilities which are materially inconsistent with such
status or position(s) (other than any isolated and inadvertent failure by the
Company that is cured promptly upon your giving notice), or any removal of you
from or any failure to reappoint or reelect you to such position(s) (except in
connection with the termination of your employment for Cause, Disability or
Retirement or as a result of your death or by you other than for Good Reason);

(B) a reduction by the Company in your base salary as in effect immediately
prior to the Change in Control (other than a 10% or less reduction in base
salary imposed upon all senior executives of the Company);

(C) the Company’s requiring you to be based at an office that is both more than
fifty (50) miles from where your office is located immediately prior to the
Change in Control and further from your then current residence except for
required travel on the Company’s business to an extent substantially consistent
with the business travel obligations which you undertook on behalf of the
Company prior to the Change in Control; or

(D) the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section 6 hereof.

[ADDITIONAL GOOD REASON]

The initial existence of a Good Reason condition within the meaning of this
paragraph (iv) shall be deemed to occur as of the earlier of the condition
itself or the date on which the Company provides notice of an impending
condition.

You must provide the Company written notice of the existence of the condition
within sixty (60) days of its initial existence [(TIMELINE IF EARLIER - 1)], and
the Company shall have thirty (30) days from the date of the notice within which
to remedy the condition [(TIMELINE IF EARLIER – 2)]. [ADDITIONAL NOTICE
REQUIREMENT].

(v) Notice of Termination. Any purported termination by the Company or by you
following a Change in Control shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(vi) Date of Termination. “Date of Termination” following a Change in Control
shall mean (a) if your employment is to be terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that you shall not have
returned to the performance of your duties on a full-time basis during such
thirty (30) day period), (b) if your employment is to be terminated by the
Company for Cause, the date specified in the Notice of Termination, (c) if your
employment is to be terminated by you for Good Reason, the date specified in the
Notice of Termination (which shall not be later than the later of (A) twelve
(12) months after the Change in Control or (B) the end of the notice and cure
period specified in Section 4(iv) [DEADLINE]), or (d) if your employment is to
be terminated by the Company for any reason other than Cause, the date specified
in the Notice of Termination, which in no event shall be a date earlier than
ninety (90) days after the date on which a Notice of Termination is given,
unless an earlier date has been expressly agreed to by you in writing either in
advance of, or after, receiving such Notice of Termination. In the case of
termination by the Company of your employment for Cause, if you have not
previously expressly agreed in writing to the termination, then within thirty
(30) days after receipt by you of the Notice of Termination with respect
thereto, you may notify the Company that a dispute exists concerning the
termination, in which event the Date of Termination shall be the date set either
by mutual written agreement of the parties or by, the arbitrators in a
proceeding as provided in Section 13 hereof. During the pendency of any such
dispute, the Company will continue to pay you your full compensation in effect
just prior to the time the Notice of Termination is given (or, if higher, as in
effect immediately prior to the Change in Control) and until the dispute is
resolved in accordance with Section 13.



--------------------------------------------------------------------------------

5. Compensation Upon Termination or During Disability; Other Agreements.

(i) During any period following a Change in Control of the Company that you fail
to perform your duties as a result of incapacity due to physical or mental
illness, you shall continue to receive your salary at the rate then in effect
and any benefits or awards under any Plans shall continue to accrue during such
period, to the extent not inconsistent with such Plans, until your employment is
terminated pursuant to and in accordance with Sections 4(i) and 4(vi) hereof.
Thereafter, your benefits shall be determined in accordance with the Plans then
in effect.

For purposes of this Agreement, “Plan” shall mean any compensation plan or any
employee benefit plan such as a thrift, pension, profit sharing, medical,
disability, accident, life insurance plan or a relocation plan or policy or any
other plan, program or policy of the Company intended to benefit employees.

(ii) If your employment shall be terminated for Cause following a Change in
Control of the Company, the Company shall pay you your salary through the Date
of Termination at the rate in effect just prior to the time a Notice of
Termination is given plus any benefits or awards (including both the cash and
stock components) which pursuant to the terms of any Plans have been earned or
become payable, but which have not yet been paid to you.

(iii) Subject to Section 8 hereof, if within twelve (12) months after a Change
in Control of the Company, as defined in Section 3 above, shall have occurred
(a) your employment by the Company shall be terminated by the Company other than
for Cause, Disability or Retirement or (b) a condition described in
Section 4(iv) exists (and you subsequently terminate as a result of that Good
Reason), then the Company shall pay to you the following:

(A) No later than the fifth (5th) day following the Date of Termination,
(x) your salary through the Date of Termination at the rate in effect just prior
to the time a Notice of Termination is given (or, if higher, as in effect
immediately prior to the Change in Control), and (y) any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any Plans have been earned or become payable, but which have not yet been paid
to you; and

(B) An amount equal to [MULTIPLE OF BASE SALARY] times your annualized base
salary at the Date of Termination from the Company plus the highest of the
current year’s target bonus or the actual bonus paid for either of the last two
(2) calendar years. Fifty percent (50%) of such payment shall be paid in a lump
sum on the sixtieth (60th) day following the Date of Termination, provided the
revocation period applicable to any release required by Section 7(iv) has
expired before such date; and

(C) Subject to the provisions of Section 15, [FRACTION OF REMAINING FIFTY
PERCENT] of the remaining fifty percent (50%) of such payment shall be paid
monthly on a regularly-scheduled pay date for senior executives of the Company
with a final lump sum payment of the unpaid balance to be paid no later than
March 15 of the calendar year following the calendar year in which occurs the
Date of Termination.

For purposes of computing payments under this Agreement, any bonus shall be
considered compensation for the year to which it is attributable, if different
from the year in which it is paid.

(iv) If within twelve (12) months after a Change in Control of the Company, as
defined in Section 3 above, shall have occurred your employment by the Company
shall be terminated (a) by the Company other than for Cause, Disability or
Retirement or (b) by you for Good Reason, and you elect to continue coverage
under the Company’s group health, dental and prescription drug plans under
COBRA, then the Company will continue to pay its share of the cost of such
coverage(s) as though you remained a senior executive until the earliest of
(1) twenty-four (24) months after the Date of Termination, (2) the commencement
date of equivalent benefits from a new employer or (3) your normal retirement
date under the terms of the Pension Plan (the “Benefit Termination Date”). The
balance of the COBRA cost must be paid by you. Any continued coverage after the
Benefit Termination Date will be at your sole expense.

(v) Except as specifically provided in paragraph (iv) above, the amount of any
payment provided for in this Section 5 shall not be reduced, offset or subject
to recovery by the Company by reason of any compensation earned by you as the
result of employment by another employer after the Date of Termination.



--------------------------------------------------------------------------------

6. Successors; Binding Agreement.

(i) The Company will seek, by written request at least five (5) business days
prior to the time a Person becomes a Successor (as hereinafter defined), to have
such Person assent to the fulfillment of the Company’s obligations under this
Agreement. Failure of such Person to furnish such assent by the later of
(A) three (3) business days prior to the time such Person becomes a Successor or
(B) two (2) business days after such Person receives a written request to so
assent shall constitute Good Reason for termination by you of your employment if
a Change in Control of the Company occurs or has occurred. For purposes of this
Agreement, “Successor” shall mean any Person that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Company’s business directly, by merger or consolidation, or indirectly, by
purchase of the Company’s voting securities or otherwise.

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.

(iii) For purposes of this Agreement, the “Company” shall, unless otherwise
required by the context, include any corporation or other entity which is the
surviving or continuing entity in respect of any merger, consolidation or form
of business combination in which the Company ceases to exist.

7. Fees and Expenses; Mitigation; Other Limitations on Your Rights.

(i) The Company shall reimburse you for all reasonable legal fees and related
expenses incurred by you in connection with the Agreement following a Change in
Control of the Company (not to exceed $100,000 in the aggregate), including,
without limitation, (a) all such fees and expenses, if any, incurred in
contesting or disputing any termination of your employment, or (b) your seeking
to obtain or enforce any right or benefit provided by this Agreement, in each
case, regardless of whether or not your claim is upheld by a court of competent
jurisdiction; provided, however, you shall be required to repay any such amounts
to the Company to the extent that a court issues a final and non-appealable
order setting forth the determination that the position taken by you was
frivolous or advanced by you in bad faith. Any such amount shall be paid no
later than two and a half (2 1/2) months following the close of the year in
which such amounts are incurred.

(ii) You shall not be required to mitigate the amount the Company becomes
obligated to make to you in connection with this Agreement by seeking other
employment.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Company may reduce, set-off, suspend, or eliminate any payments owed or benefits
required to be provided to you or your beneficiaries under this Agreement if you
violate the terms or conditions of any noncompetition, non-solicitation,
non-hire, or confidentiality agreement in effect between you and the Company, or
if you breach any of your duties or obligations arising under this Agreement.

(iv) You will not be paid any amounts or be provided with any benefits under
this Agreement unless and until you execute a full release of claims against the
Company in respect of your employment by the Company and your termination of
employment in a form reasonably satisfactory to the Company, and any waiting
periods imposed by this Agreement or applicable law (including laws prohibiting
age discrimination) have expired.

(v) Any payments to be made or benefits to be provided to you under this
Agreement following your termination of employment shall be in full and complete
satisfaction of your rights under this Agreement and any other claims you may
have in respect of your employment by the Company and your termination of
employment. You acknowledge that such payments and benefits are fair and
reasonable, and shall be your sole and exclusive remedy, in lieu of all other
remedies at law or in equity, with respect to your termination of employment.



--------------------------------------------------------------------------------

8. Taxes.

(i) All payments to be made to you under this Agreement will be subject to
required withholding of federal, state and local income and employment taxes.

(ii) If any of the payments provided for in this Agreement, together with any
other payments or benefits which you have the right to receive from the Company
or any corporation which is a member of an affiliated group (as defined in
Section 1504 (a) of the Internal Revenue Code (the “Code”) without regard to
Section 1504(b) of the Code) of which the Company is a member, would constitute
a parachute payment (as defined in Section 280G(b)(2) of the Code) that is
subject to the excise tax imposed by Section 4999 of the Code (“Excise Tax”),
then the payments pursuant to this Agreement shall be reduced (if possible,
reducing first the payments under Section 5(iii)(B) and (C)) so that you receive
the greater of (A) the largest amount as will result in no portion of such
payments being subject to the Excise Tax, and (B) the net after-tax amount that
may be retained by you (taking into account federal, state and local income
taxes, employment taxes, and the Excise Tax); provided, however, that the net
after-tax amount described in clause (B) above must exceed the amount otherwise
payable to you under clause (A) above by more than $50,000 in order for you to
receive the amount described in clause (B); and provided, further, that the
determination as to whether any reduction in the payments under this Agreement
pursuant to this proviso is necessary shall be made by the Company in good
faith, and such determination shall be conclusive and binding on you with
respect to the treatment of the payment for tax reporting purposes.

9. Survival. The respective obligations of, and benefits afforded to, the
Company and you as provided in Sections 5, 6(ii), 7, 8, 13 and 14 of this
Agreement shall survive termination of this Agreement.

10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed, in the
case of the Company, to the address set forth on the first page of this
Agreement or, in the case of the undersigned employee, to the address set forth
below his signature, provided that all notices to the Company shall be directed
to the attention, both of the Vice-President, Human Resources of the Company,
and the General Counsel of the Company, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and an officer or other person authorized by the Board to
act on its behalf in this matter. No waiver by either party hereto at any time
of any breach by the other party hereto of, or of compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
For the avoidance of doubt, any agreement with respect to noncompetition,
non-solicitation, non-hire, or confidentiality shall not be superseded by this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Massachusetts.

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts by three arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. Except as provided in
Section 7, each party shall bear its own costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 13.



--------------------------------------------------------------------------------

14. Employee’s Commitment. You agree that subsequent to your period of
employment with the Company, you will not at any time communicate or disclose to
any unauthorized person, without the written consent of the Company, any
proprietary processes of the Company or any subsidiary or other confidential
information concerning their business, affairs, products, suppliers or customers
which, if disclosed, would have a material adverse effect upon the business or
operations of the Company and its subsidiaries, taken as a whole; it being
understood, however, that the obligations of this Section 14 shall not apply to
the extent that the aforesaid matters (a) are disclosed in circumstances where
you are legally required to do so or (b) become generally known to and available
for use by the public otherwise than by your wrongful act or omission.

15. Section 409A of the Code. In the event an amount hereunder is treated as
paid pursuant to a nonqualified deferred compensation plan, as that term is
defined in Section 409A of the Code and applicable guidance issued thereunder,
and you are treated as a “specified employee,” for purposes of Section 409A of
the Code, any payment(s) that would otherwise be made within the first six
(6) months following your separation from service shall not be made during such
six (6) month period and shall instead be delayed and paid on the day after the
sixth (6th) month anniversary of your separation from service. All installment
payments made under this Agreement shall be treated as separate payments (as
permitted under Treas. Reg. Section 1.409A-2(b)(2)). Payments made pursuant to
the terms of this Agreement are also intended, to the extent possible, to not be
subject to Section 409A of the Code, including by qualifying as short-term
deferrals under Treas. Reg. Section 1.409A-1(b)(4) and/or as payments under the
separation pay plan pursuant to Treas. Reg. Section 1.409A-1(b)(9). Accordingly,
this Agreement shall be administered and construed to avoid any adverse tax
consequences under Section 409A of the Code; provided, however, that the Company
shall not be obligated to incur any additional costs or expenses to avoid any
such adverse consequences. The Board may suspend the application of any
provision of the Agreement that could, in the sole determination of the Board,
result in an adverse tax consequence to you under Section 409A of the Code.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

Sincerely,

 

LOJACK CORPORATION By:     Agreed to this     day of             , 20      
Employee



--------------------------------------------------------------------------------

Schedule to Exhibit 10H

The following individuals are parties to Change of Control Agreements with the
Company which are substantially identical in all material respects to the
representative Change of Control Agreement filed herewith, other than as listed
below, and are dated as of the respective dates listed below. The other Change
of Control Agreements are omitted pursuant to Instruction 2 to Item 601 of
Regulation S-K.

 

Employee

  Date  

Exception for change
directly attributable
to public ownership
of the Company
(Section 4(iv))

 

Additional Good Reason

(Section 4(iv))

 

Timeline if
earlier - 1
(Section 4(iv))

 

Timeline if
earlier - 2
(Section 4(iv))

 

Additional notice
requirement
(Section 4(iv))

 

Deadline

(Section 4(vi))

 

Multiple of

base salary

(Section 5(iii)(B))

 

Fraction of
remaining fifty
percent
(Section 5(iii)(C))

Donald Peck

  March 6, 2012   N/A  

For purposes of this

paragraph (iv), you shall also be deemed to have Good Reason to terminate your
employment with the Company after a Change in Control of the Company if either
(1) you are no longer the President or Chief Financial Officer of the Company or
the surviving corporation, as the case may be, or (2) such entity’s equity
securities are not publicly-traded on an established securities market such as
the New York Stock Exchange or NASDAQ or (3) you terminate your employment for
any reason during the month in which the first (1st) anniversary of any Change
in Control of the Company occurs.

  or, if earlier, by January 1st of the calendar year following the year of its
initial existence   or, if earlier, until January 10th of calendar year
following the year of its initial existence  

In the event you terminate your employment for

any reason during

the month in which the first (1st) anniversary of any Change in Control of the
Company occurs (whether or not the initial existence of another Good Reason
condition arises in that month), you must provide written notice by the end of
such month, and the Company shall have no additional period in which to remedy
the condition.

  but in no event later than January 10th of calendar year following the year of
the initial existence of the Good Reason condition   1.5 x   1/18th



--------------------------------------------------------------------------------

Employee

  Date  

Exception for change
directly attributable
to public ownership
of the Company
(Section 4(iv))

 

Additional Good Reason

(Section 4(iv))

 

Timeline if
earlier - 1
(Section 4(iv))

 

Timeline if
earlier - 2
(Section 4(iv))

 

Additional notice
requirement
(Section 4(iv))

 

Deadline

(Section 4(vi))

 

Multiple of

base salary

(Section 5(iii)(B))

 

Fraction of
remaining fifty
percent
(Section 5(iii)(C))

Randy Ortiz

  March 6,
2012   N/A   For purposes of this paragraph (iv), you shall also be deemed to
have Good Reason to terminate your employment with the Company after a Change in
Control of the Company if either (1) you are no longer the President or Chief
Financial Officer of the Company or the surviving corporation, as the case may
be, or (2) such entity’s equity securities are not publicly-traded on an
established securities market such as the New York Stock Exchange or NASDAQ or
(3) you terminate your employment for any reason during the month in which the
first (1st) anniversary of any Change in Control of the Company occurs.   or, if
earlier, by January 1st of the calendar year following the year of its initial
existence   or, if earlier, until January 10th of calendar year following the
year of its initial existence   In the event you terminate your employment for
any reason during the month in which the first (1st) anniversary of any Change
in Control of the Company occurs (whether or not the initial existence of
another Good Reason condition arises in that month), you must provide written
notice by the end of such month, and the Company shall have no additional period
in which to remedy the condition.   but in no event later than January 10th of
calendar year following the year of the initial existence of the Good Reason
condition   2 x   1/24th                                    



--------------------------------------------------------------------------------

Employee

  Date  

Exception for change
directly attributable
to public ownership
of the Company
(Section 4(iv))

 

Additional Good Reason

(Section 4(iv))

 

Timeline if
earlier - 1
(Section 4(iv))

 

Timeline if
earlier - 2
(Section 4(iv))

 

Additional notice
requirement
(Section 4(iv))

 

Deadline

(Section 4(vi))

 

Multiple of

base salary

(Section 5(iii)(B))

 

Fraction of
remaining fifty
percent
(Section 5(iii)(C))

Thomas Camp

  March 7, 2012   other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned   N/A  
N/A   N/A   N/A   N/A   1.5 x   1/18th

Kevin Mullins

  March 7, 2012   other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned   N/A  
N/A   N/A   N/A   N/A   1.5 x   1/18th